DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
In view of amended claims, applicant response and further search, claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious for independent claims 1, 10 and 19.
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
·         KAILLAN SHANG et al. (Applying Fuzzy Logic to Risk Assessment and Decision-Making) discloses a fuzzy logic system comprising means for receiving input variables, wherein the input variables are used in an artificial neural network, wherein many neurons are connected in certain ways in the network (see pages 21-22, 36, figure 13). determine a reasonable relationship between the input and the output through the hidden layers, wherein a hidden Markov model can be used to estimate the probability of the future hidden state given current observation, and wherein by using the loss amount as the output variable, risks may be ranked based on the result of defuzzification, a numerical value that measures the level of risk exposure (see pages 23-33, 36); 

·         Matsumoto et al. (US 2007/0198252 A1) discloses, a system with processing device and memory (see figure 1, item 11 CPU and item 12 memory), receive predictor variables and sample predictor variables values (see figure 2, item S12 and ¶ 48), where predictor variables are entities for design such as longitudinal, transversal and height dimension (see figure 8 and ¶ 2). Response surface represents the relationship between predictor variables and response variables, in carrying out response surface calculation, neural network can be employed, where the response surface calculation, statistical information calculation unit 31 generates neural network data from groups of predictor variable values and corresponding response variable values (see ¶¶ 60 and 71). Intensity of relationship between predictor variable and response variable can be shown (see ¶ 76), neural network and additional response surface calculations can be performed such determining monotonicity between predictor variables and response variable through equation Yi=Fi(Xi) (see ¶ 59-63). Process is iterated until end condition S51 is met (see figure 2 and ¶ 58); optimization calculation unit 22 calculates groups of predictor variable values under which response variables values are optimum in response surface by steepest descent method (fig. 2, item S23 and ¶ 67).

·         Ciampi et al. (Small Enterprise Default Prediction Modeling through Artificial Neural Networks: An Empirical Analysis of Italian Small Enterprises) discloses, the widespread adoption by banks, and other credit institutions, of scoring and rating systems for the prediction of the probability of enterprise default, and the effects of these systems on the ability of firms to obtain credit and to evaluate the risk profiles of small firms (see introduction). Also, Logistic regression allows analysts to work with numerically diverse samples, and it gives better results if the observations are discrete and not overlapping. However, logit and probit techniques work with monotonic relationships between dependent variables (default/ nondefault) and independent variables (see page 25).

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claims 1, 10 and 19):
“obtaining common factors of the predictor variables, wherein each common factor is a single variable indicating a respective relationship among a respective subset of the predictor variables, and wherein non-monotonicity exists with respect to a common factor among the common factors and the risk indicator; and adjusting the neural network according to monotonicity constraints to enforce a monotonic relationship between at least the common factor and the risk indicator computed by the neural network; and output, explanatory data generated using the neural network, the explanatory data indicating relationships between (i) changes in the risk indicator and (ii) changes in at least some of the common factors.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IMAD KASSIM/Examiner, Art Unit 2125                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116